                         Case 19-25851-AJC         Doc 53       Filed 03/25/20    Page 1 of 2




           ORDERED in the Southern District of Florida on March 24, 2020.




                                                                  A. Jay Cristol, Judge
                                                                  United States Bankruptcy Court
_____________________________________________________________________________




                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                             MIAMI DIVISION

          In re:

          SONIA VALES,                                            Case No.: 19-25851-AJC
                                                                  Chapter: 13
                   Debtor.
                                                            /

                                  AGREED ORDER GRANTING
                    MOTION TO ALLOW LATE FILED PROOF OF CLAIM (CLAIM # 5-1)

                   THIS CASE came before the Court upon the Motion to Allow Late Filed Proof of Claim

          (Claim # 5-1) filed by New Residential Mortgage, LLC as serviced by NewRez LLC DBA

          Shellpoint Mortgage Servicing (the “Secured Creditor”) (the “Motion”) (Doc. No. 45), and the

          Court, having reviewed the Motion and the file and noting the agreement of the parties, and

          being otherwise duly advised in the premises, it is
               Case 19-25851-AJC          Doc 53       Filed 03/25/20    Page 2 of 2




ORDERED:


   1. The Motion is Granted.

   2. Claim 5-1 is allowed as timely filed.

                                                 ###



Submitted by:
Melbalynn Fisher
McCalla Raymer Leibert Pierce, LLC
110 S.E. 6th Street, Suite 2400
Ft. Lauderdale, FL 33301
Phone: 954-526-5846
Fax: 954-526-5846
Email: melbalynn.fisher@mccalla.com

Copies to:
Melbalynn Fisher, Esq.

Attorney Fisher is directed to serve copies of this order on all interested parties and to file a
certificate of service as required under Local Rule 2002-1(F).
